DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
This Office Action is in response to the Applicant Remarks and Claims filed on 12/23/2020. No amendments have been made. Claims 1-9 are still pending in the current application, with claim 1 being independent. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Pub. No. US 2008/0221641 A1 to Hochmair et al. (hereinafter referred to as “Hochmair”), in view of United States Patent Application Pub. No. US 2015/0359553 A1 to Harnisch (hereinafter referred to as “Harnisch”).
Referring to claim 1, Hochmair discloses an implantable medical device comprising: an implantable coil case containing a communications coil for transcutaneous communication of an implant communication signal, the coil case having a lateral surface, a medial surface, a radial center, and an outer circumference (e.g. paragraphs [0023-0025], Figs. 5A and 5B show implantable medical device 501 with a receiving coil assembly 504 for transcutaneous communication. The receiving coil assembly 504 comprises a magnet holding structure 503 that is a removable housing from the receiving coil assembly 
Referring to claim 2, Hochmair discloses the limitation wherein the magnet receptacle has an angled side wall adjacent to the magnet fitting groove (e.g. Fig. 6A-6D show the magnet 602 being contained within various differently shaped magnet cases, where the coil assembly 601 may use a resilient material to be temporarily deformable, forming angled side wall, to fit the magnet cases). 
Referring to claim 3, Hochmair and Harnisch disclose the implantable medical device according to claim 1, Harnisch further teaches the limitation wherein the implant magnet clip includes a clip handling projection configured for surgical grasping to manipulate the implant magnet clip (e.g. Figs 5 and 6 showing the proximal part of the tool as a handling projection configured for surgical grasping to manipulate the implant magnet clip).
Referring to claim 4, Hochmair discloses the limitation wherein the coil case is made of silicone material (e.g. paragraphs [0021, 0026] state that the coil assembly may be made of bio-compatible plastic or silicone-based material). 
Referring to claims 5 and 6, Harnisch further teaches the limitation wherein the magnet clip is made of ferromagnetic material (e.g. paragraph [0026] states all or part of the insertion member 16 may be formed from a ferromagnetic material so that the magnet may be mechanically and magnetically held in place).  As for claim 6, Harnisch states that all or part of the insertion tool may be formed from appropriate materials, such as surgical grade stainless steel (paragraph [0026]). It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the tool to be made of polymer material as required in claim 6, particularly biocompatible polymer that are known to be used in implantable medical device, since it has been held by the courts that selection of a 
Referring to claim 7, Hochmair further teaches the limitation wherein the implant magnet has a magnetic field direction within the implant magnet that is parallel to the top lateral surface (e.g. paragraph [0021] state that the internal holding magnet is reorientable in responsive alignment to a direction of an external magnetic field. Fig. 2 shows the magnetic field direction of the implant magnet parallel to the top lateral surface of the device housing).  
Referring to claim 8, Harnisch discloses the limitation wherein the implant magnet is rotatably attached to one of clip legs (e.g. Figs. 2 and 3 show the implantable magnet 26 being placed within the magnet socket 22 in a manner that allow the magnet to rotate). It would have been obvious for one with ordinary skills in the art at the time the invention was made to modify the invention taught by Hochmair with a tool for inserting and removing magnet taught by Harnisch, since such modification would be applying a known technique to a known device, yielding the predictable result of an efficient, safe, and non-invasive technique for inserting and removing the magnet implanted within the patient, allowing high field magnetic resonance imaging to be performed on a patient without invasive surgery.  
Referring to claim 9, Hochmair and Harnisch disclose the magnet according to claim 1, wherein the implantable medical device is a hearing implant device (e.g. Fig. 3, paragraph [0003] of Hochmair, paragraph [0021] of Harnisch). 
Response to Arguments
Applicant's arguments filed 12/23/2020 have been fully considered but they are not persuasive. 
Regarding the Examiner’s rejection of claims 1-9 under 35 U.S.C. 103(a) as unpatentable in view of Hochmair and Harnisch, the applicant argues that the cited reference fails to disclose all the features of the claimed invention, specifically the limitation requiring a “magnet fitting groove recessed into one of the lateral surface or the medial surface of the coil case and extending from the magnet opening to the outer circumference of the coil case”. The Examiner submits that Hochmair discloses this limitation, as it discloses an implanted device 501 having magnet holding structure 503, which is considered as the coil case, for holding magnet 502. The magnet holding structure 503 includes an opening for receiving the magnet at the radial center as shown in Fig. 5A, and a plurality of coupling projections 507, which recessed into the surface of the holding structure 503 and extend from the magnet opening to the outer circumference of the holding structure 503. 
Regarding the Applicant’s argument about the requirement of an implant magnet attached to one of the clip legs, that Harnish only discloses a magnet socket 22 that temporarily holds an implant magnet during insertion to or removal from an implant device, the Examiner submits that the claim language does not require the implant magnet to be permanently attached to one of the clip legs. As shown in Fig. 4A of Harnish, for a period of time, the implantable device 28 with coil case 30 and the magnet insertion tool 10 (considered as the claimed magnet clip) are configured to cooperate for a portion of the coil case to fit between the clip legs (16 and 18) and the implant magnet (26) to fit through the magnet opening into the magnet receptacle of the implant device. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH DUC GIA PHAM whose telephone number is (571)270-1789.  The examiner can normally be reached on 11:00 am - 7:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 






/MINH DUC G PHAM/Examiner, Art Unit 3792                                                                                                                                                                                                        /NIKETA I PATEL/Supervisory Patent Examiner, Art Unit 3792